


Exhibit 10.3
 


AMENDMENT TO LETTER AGREEMENT


December 23, 2011


Artistic Brands Development, LLC
1850 N.W. 84th Avenue, Suite 100
Miami, Florida 33126


Rene Garcia
1850 N.W. 84th Avenue, Suite 100
Miami, Florida 33126


RE:
Agreement (as amended hereby, the “Main Agreement”), dated April 3, 2009, by and
between Parlux Fragrances, Inc. (the “Company”) and Artistic Brands Development
(f/k/a Iconic Fragrances, LLC) (“Licensor”); Letter Agreement, dated April 3,
2009, by and among the Company, Licensor and Rene Garcia (as amended hereby, the
“Letter Agreement”).



Gentlemen:


Reference is made to the Main Agreement and the Letter Agreement, which are
hereby amended as set forth below. Capitalized terms used herein without
definition shall have the meaning given to them in the Main Agreement. Reference
is also made to an Agreement and Plan of Merger dated on or about the date
hereof (the “Merger Agreement”) among the Company, Perfumania Holdings, Inc.
(“Parent”) and a wholly-owned subsidiary of Parent (“Merger Sub”), pursuant to
which, among other things, the Company will merge with and into Merger Sub (the
“Merger”).


In consideration of the premises and the mutual covenants contained herein, the
parties agree as follows:


1.Subject to the provisions of Paragraph 3 below, notwithstanding anything to
the contrary contained in the Main Agreement, the Company and Licensor hereby
agree that (a) any Warrant to be issued after the Effective Time (as defined in
the Merger Agreement) pursuant to the Agreement with respect to a Subsequent
License (a “Company Warrant”) will be a fully vested warrant to purchase a
number of shares of Parent Common Stock (as defined in the Merger Agreement)
equal to the product (rounded down to the nearest whole share) of (x) the number
of shares of Company Common Stock (as defined in the Merger Agreement) issuable
upon exercise of such Company Warrant and (y) the Exchange Ratio (as defined in
the Merger Agreement), at an exercise price per share equal to $8.00 and
otherwise on the terms and conditions of the Main Agreement, as amended and (b)
Sections 2.1 and 6.5 of the Main Agreement are hereby amended to eliminate and
remove any restriction or prohibition of a designated person being a Parlux
Restricted Person (as such term is defined in the Main Agreement).


2.Subject to the provisions of Paragraph 3 below, the Company, Licensor and Rene
Garcia hereby agree that (a) neither the Merger nor the Second Merger shall
individually or collectively be deemed a “Fundamental Transaction” under the
Letter Agreement, (without limiting the foregoing, the Company, the Licensor and
Rene Garcia agree that the terms and provisions of the paragraphs of




--------------------------------------------------------------------------------




the Letter Agreement under the headings “Vesting”, “Additional Payment -
Exercise of Initial Warrants” and “Additional Payment - No Warrant Exercise”
shall not apply to the Merger or the Second Merger); and (b) upon consummation
of the Merger and payment of the Licensor Warrant Consideration (as such term is
defined in the Merger Agreement), the Letter Agreement, as amended, shall
terminate and be of no further force or effect. For sake of clarity, unless and
until the consummation of the Merger, the Letter Agreement shall remain in full
force and effect, except as modified pursuant to the terms of this amendment.


3.The provisions of this amendment shall terminate and be null and void ab
initio if the Merger is not consummated in accordance with the terms of the
Merger Agreement (a) as in effect on the date hereof or (b) as amended following
the date hereof; provided that such amendments shall not (i) adversely affect
any of the principal rights and benefits of Licensor and Rene Garcia intended
hereby, (ii) affect the Merger Consideration or the Exchange Ratio (each as
defined in the Merger Agreement), (iii) affect any holder of a Licensor Warrant
(as defined in the Merger Agreement) adversely and disproportionately to any
other holder of a Licensor Warrant without the former holder's written consent,
or (iv) adversely affect any of the other rights and benefits afforded Licensor
or Rene Garcia hereunder other than in an immaterial and de minimis respect.
This amendment shall automatically terminate and be of no further force or
effect in the event the Merger Agreement is terminated in accordance with the
terms thereof.


4.Except as specifically amended hereby, the Main Agreement and the Letter
Agreement shall remain in full force and effect in accordance with their
original terms.
 
5.This amendment may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and each of which shall be deemed an
original.


6.This amendment shall be construed in accordance with and governed by the
internal laws (without regard to the conflict of laws provisions) of the State
of Delaware.


[Remainder of Page Intentionally Left Blank.]










































--------------------------------------------------------------------------------




Rene Garcia and Licensor agree to the foregoing by signing a counterpart of this
amendment where indicated below.


Sincerely,


Parlux Fragrances, Inc.


By: /s/ Frederick Purches
Name: Frederick Purches
Title: Chairman and Chief Executive Officer


AGREED AND ACCEPTED:


Artistic Brands Development, LLC


By: /s/ Rene Garcia
Name: Rene Garcia
Title: Manager




/s/ Rene Garcia
Rene Garcia, individually










